tifl% -0\\CKtQ3lvH&&pfi-i

Lexter Kossie#700661
William McConnell Unit
3001 South Emily Drive
Beeville,       Texas 78102


April 26,       2015



Texas Court of Criminal Appeals                                           APR 29 2015
P.O.       BOX 12308, Capitol'Station
Austin,       Texas    78711
                                                                    •^Aeeste,Cferfc
RE: WR NOs.          10,978-01        thru   10,978-16
       Tr.Ct.NOs.          679887-A thru 679887-K
       185th District Court - Harris County


Dear       Clerk:


              Recently I have been cited for abuse of the writ.                    In
order for me to show that the claims I intend to raise in my
subsequent writ are not barred by Sec 4 I am requesting the
docket       sheet    of    all    the writs mentioned above with a          list of
all of the claims presented in each of those application. With
out    a    list of all       of   the claims    I   cannot   show that    the claims
I intend to raise have not been raised before in those prior
applications.
              Thank you for any consideration given in this matter.


                                                              Sincerely,



cc:File                                                       Lextti? Kennon   Kossie